The following is an examiner’s statement of reasons for allowance: The instant claims are neither taught nor suggested by the prior art.  As applicants note, the Bachon et al. reference uses a copolymer of different alkylene oxide units whereas the claims now only require only tetramethylene oxide units.  This feature is not disclosed by Bachon and this, combined with the claimed “n” range and the requirement for the polyol component, render the claims unobvious.  The Examiner has cited references in the attached PTO-892 as being of general interest.  These references teach silanes having tetramethylene oxide units similar to A1 and A2 but not containing the required “Y” group.  These references also lack a teaching of the required polyol component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



Mgm
6/30/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765